EMPLOYMENT AGREEMENT

THIS Employment Agreement (“Agreement”) is entered into as of this 1st day of
January 2007 (the “Commencement Date”), by and between Hassan N. Natha,
(“Natha”) and Jones Soda Co., (“Jones Soda”) a Washington corporation.

WHEREAS, Natha is currently employed by Jones Soda as its Chief Financial
Officer; and

WHEREAS, Jones Soda now wishes to offer an employment agreement to Natha as its
Chief Financial Officer, and Natha desires to accept Jones Soda’s employment
agreement in that capacity.

NOW, THEREFORE, in consideration of the mutual agreements set forth below, the
parties agree as follows:

1. Employment Duties. Jones Soda hereby employs Natha and Natha hereby accepts
employment on the terms and conditions set forth in this Agreement. Natha shall
serve as Chief Financial Officer. In that capacity, subject to the direction and
control of Jones Soda’s Chief Executive Officer and Board of Directors (the
“Board”), Natha shall exercise general supervision and control over all of Jones
Soda’s finance and administration matters. Areas of responsibility include, but
are not limited to Finance, Planning and Development (M&A), Risk Management,
Accounting/Reporting, Information Systems, Investor Relations, Legal,
Legislative & Regulatory Affairs, and Administration. Natha will also serve as
Secretary of Jones Soda, subject to replacement or removal by the Board. Natha’s
responsibilities may be amended by the Board at any time, but shall be
consistent with and undiminished from his position as Chief Financial Officer.
Natha shall devote his full-time efforts to Jones Soda and shall not undertake
self-employment, nor shall he perform any services or undertake employment for
any other employer except as may be approved in advance by the Board. Natha
further agrees to participate in no other activities during his employment that
may conflict with the best interests of Jones Soda.

2. Compensation.

a. Base Salary. Jones Soda agrees to pay Natha a base salary (“Base Salary”) of
One Hundred and Seventy Five Thousand Dollars ($175,000) per year, less all
lawful and applicable withholdings and deductions, payable on a basis conforming
to the established payroll practices of Jones Soda, as may be amended from time
to time. Jones Soda will review Natha’s Base Salary on each anniversary of the
Commencement Date of this Agreement and may consider increases based on merit
and performance.

b. Incentive Compensation in Addition to Base Salary. In addition to Natha’s
Base Salary for each calendar year, Natha shall be entitled to receive such
performance-based incentive compensation (“Incentive Compensation”) as shall be
determined by the Compensation Committee of the Board, but such Incentive
Compensation shall not be set at less than 35% of Natha’s Base Salary, provided
that Incentive Compensation targets (“Targets”) are met. Natha’s Targets will be
set at the beginning of each fiscal year by the Board, and will include personal
and corporate performance. Incentive Compensation shall be paid, if earned, not
less frequently than annually, and in the sole discretion of the Board may be
paid quarterly or at other more frequent intervals.

c. Subject to the approval of the Board’s Compensation Committee in its sole
discretion in each instance, Jones Soda shall issue to Natha, on or before
April 1, 2007 and annually thereafter, options to purchase forty thousand
(40,000) shares of Jones Soda common stock, subject to the terms and conditions
of Jones Soda’s applicable stock option plan then in effect. The options
described in this Section 2(c) shall be in lieu of any prior agreements or other
stock option grants to Natha.

d. Natha acknowledges and agrees that he is an exempt employee pursuant to
applicable law.

3. Term. This Agreement shall become effective on the Commencement Date and
continue through December 31, 2009 (“Initial Term”), subject to earlier
termination in accordance with its provisions. Upon its expiration, unless
earlier terminated in accordance with its provisions, this Agreement shall be
renewed automatically upon the same terms and conditions for successive periods
of one year, commencing January 1 (each, a “Renewal Term”), unless otherwise
negotiated and agreed upon by the parties. The Renewal Terms shall also be
subject to the terms and conditions of this Agreement, including the early
termination provisions of this Agreement. The Initial Term and any and all
Renewal Terms shall constitute the “Term” of this Agreement.

4. Retirement Plans. Subject to the satisfaction of eligibility requirements and
the terms and conditions of any applicable plan, Natha shall participate in
Jones Soda’s 401(k), qualified pension and/or profit-sharing, or deferred
compensation plan or combination thereof, if any, as offered to full-time
employees and as amended at Jones Soda’s sole discretion.

5. Holidays/Vacation. Natha shall receive time off for holidays and for sick
leave and other leaves of absence in accordance with Jones Soda’s written
policies. Subject to Jones Soda’s written policies regarding limits on accrual
and payout, Natha shall be entitled to twenty (20) vacation days per year.

6. Reimbursable Expenses. Natha shall be entitled to reimbursement for all
reasonable and necessary expenses, including cell phone charges, incurred by
Natha and approved by Jones Soda in connection with Jones Soda’s business,
including (i) reimbursement of professional dues and continuing education
seminars and training; (ii) entertainment and promotional expenses; and
(iii) other direct expenses approved by Jones Soda. All such reimbursements
shall be paid monthly, provided Natha has furnished to Jones Soda such
supporting documentation as Jones Soda may reasonably require.

7. Insurance. Natha shall receive similar medical, dental, group disability and
life insurance coverage provided to all other employees of Jones Soda and upon
the same terms and conditions, subject in all cases to the terms and conditions
of the applicable benefit plans.

8. Termination.  Notwithstanding the Initial Term of this Agreement or any
Renewal Terms, this Agreement may be terminated as set forth below:

a. Termination Without Cause. Jones Soda may terminate Natha’s employment
hereunder without Cause (as defined below) upon thirty (30) days’ written notice
to Natha. In the event of termination of Natha by Jones Soda without Cause, and
contingent upon Natha’s execution and delivery to Jones Soda of a release of all
claims against Jones Soda and its officers, directors, employees and agents in
the form attached as Exhibit A (“Release”), Jones Soda shall pay Natha the
following:

(i) an amount equal to the product of (A) Natha’s Base Salary, multiplied by
(B) the sum of (x) twelve (12) months, plus (y) one month for each year of
service beginning from the Commencement Date (such number of months, the “Base
Months”); provided, however, that in no event shall the Base Months exceed
eighteen (18) months; and

(ii) an amount equal to the product of (A) the amount of Incentive Compensation
paid to Natha based upon performance for the twelve (12) month period preceding
the effective date of termination , multiplied by (B) a number, the numerator of
which is the number of days worked in the calendar year of the effective date of
termination and the denominator of which is three hundred sixty five (365); and

(iii) an amount equal to the product of (A) the amount of Natha’s monthly COBRA
payments (or if for any reason COBRA benefits are not available, the amount paid
by Jones Soda for Natha’s health insurance benefits on a monthly basis),
multiplied by (B) the number of Base Months.

The total amount to be paid to Natha pursuant to subsections (i) through
(iii) above shall comprise the “Separation Benefit.” At the discretion of Jones
Soda’s Board, the Separation Benefit shall be payable either (A) in a lump sum
within seven (7) days of Jones Soda’s receipt of the Release executed by Natha,
or (B) in equal monthly installments over the number of Base Months. All amounts
paid to Natha as part of the Separation Benefit, whether pursuant to this
Section 8(a) or any other provision of this Agreement, shall be subject to
applicable payroll taxes and all other lawful and applicable deductions.

In addition to the Separation Benefit, in the event Natha is terminated without
Cause and subject to execution and delivery of the Release, fifty percent (50%)
of all issued stock options and stock grants not vested as of the effective
termination date shall become fully vested on an accelerated basis, subject to
the terms and conditions of the applicable plans, including but not limited to
exercise of options upon termination of employment.

b. Termination for Cause. Jones Soda may immediately terminate Natha’s
employment hereunder for Cause (as defined below):

(i) A good faith determination by the Board of Directors that Natha has
willfully neglected his material responsibilities under this Agreement, after
demand for substantial performance has been given by Jones Soda that
specifically identifies how Natha has willfully neglected his material
responsibilities and has been provided a reasonable cure period of not less than
sixty (60) days. Neither bad judgment nor mere negligence nor any act or
omission reasonably believed by Natha to have been in, or not opposed to, the
interests of Jones Soda, shall be considered neglect of his material
responsibilities;

(ii) Natha’s conviction of any felony or of a misdemeanor involving fraud,
dishonesty or moral turpitude or the entry against him of any civil judgment
arising from allegations of fraud, dishonesty or moral turpitude, or any
violation of law which has a material adverse effect on Jones Soda;

(iii) Natha’s breach of Jones Soda’s Code of Ethics or Insider Trading Policy or
Jones Regulation FD policies, as now in effect or as modified in the future;

(vi) Natha’s theft or embezzlement from Jones Soda; or

(vii) Natha’s attempt to obstruct or failure to cooperate with any investigation
authorized by Jones Soda or any governmental or self-regulatory entity.

In the event of termination “for Cause,” all obligations of Jones Soda to pay
compensation or provide benefits under this Agreement will immediately cease and
Natha shall be entitled to no further compensation or benefits of any kind with
the exception of Base Salary accrued to the date of termination and as otherwise
required by applicable law.

c. Resignation without Good Reason. Should Natha wish to terminate his
employment with Jones Soda without Good Reason (as defined below) during the
Term of this Agreement, Natha shall give thirty (30) days prior written notice
to Jones Soda specifying the date on which such resignation is to become
effective. In the event of a resignation without Good Reason, Jones Soda shall
have no further obligation to pay compensation or provide benefits (except as
required by applicable law) to Natha under this Agreement other than to pay
Natha his Base Salary, amounts payable under Jones Soda’s then existing policy
for accrued and unused vacation and earned but unpaid Incentive Compensation
through the effective date of resignation. At Jones Soda’s sole option, it
may elect to end Natha’s service at a date earlier than specified in Natha’s
written notice and pay the Base Salary and other amounts described in the
preceding sentence through the date that is thirty (30) days from the date of
the resignation notice.

d. Resignation with Good Reason. Natha may terminate his employment hereunder
for “Good Reason” as that term is defined below. Good Reason shall be defined
as:

(i) The material diminution of Natha’s position, duties, responsibilities,
status, or reporting relationship to the Chief Executive Officer of Jones Soda;

(ii) Jones Soda’s assignment of Natha on a substantially full-time basis to work
at a location where the distance between the new location and Natha’s current
principal residence is at least 20 miles greater than the distance between the
former location and such residence;

(iii) Any reduction in Natha’s Base Salary, or any reduction of Natha’s
Incentive Compensation (upon meeting applicable Targets) below 35% of his Base
Salary, or a material reduction in benefits to Natha, or the failure of Jones
Soda to pay Natha any undisputed and earned salary, bonus or benefits, after
written notice and a reasonable opportunity to cure, except with Natha’s prior
written consent;

(iv) Jones Soda’s failure to obtain an assumption of the obligations incumbent
upon Jones Soda under this Agreement by any successor to Jones Soda;

(v) The exclusion or limitation of Natha from participating in any form of
variable compensation plan that is offered to all of Jones Soda’s senior
executives (i.e., Vice President level and above) which provides Natha the
opportunity to achieve a level of total compensation consistent with Natha’s
potential compensation under this Agreement; provided, however, that the
foregoing shall not apply to any variable compensation plan for sales executive
compensation based in whole or in part on commissions, or individual or company
sales performance; or

(vi) Any demand by any director or Chief Executive Officer of Jones Soda that
Natha take any action or refrain from taking any action where such action or
inaction, as the case may be, would violate any law, rule, regulation or other
governmental pronouncement, court order, decree or judgment, or breach any
material agreement or fiduciary duty.

In the event of a resignation by Natha for Good Reason, and contingent upon
Natha’s execution of the Release, Jones Soda shall pay Natha an amount equal to
the Separation Benefit, subject to deductions and to be paid within the time
period as set forth in Section 8(a) above.

e. Change in Control.

(i) A Change in Control shall be defined as follows:

(A) the acquisition of common stock of Jones Soda (the “Common Stock”) by any
person or entity, such that such person or entity becomes, after the
Commencement Date, the beneficial owner of twenty-five percent (25%) or more of
the shares of Common Stock then outstanding; or

(B) the consummation of any merger, consolidation, reorganiza-tion or other
transaction providing for the conversion or exchange of twenty-five percent
(25%) or more of the issued and outstanding shares of Common Stock into
securities of any entity, or cash, or property, or a combination of any of the
foregoing; or

(C) the consummation of any sale or other disposition of fifty percent (50%) or
more in value of Jones Soda’s assets; or

(D) replacement of a majority of the incumbent directors of Jones Soda by
directors whose elections have not been supported by a majority of the Board of
Jones Soda or whose initial assumption of office occurs as a result of either an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents by or on behalf of a person or entity other than the
Board of Directors.

(ii) If, within the period commencing ninety (90) days prior to the date of the
occurrence (the “Event Date”) of a Change in Control and ending on the date
twenty four (24) months after the Event Date (the “Window”), Jones Soda
terminates Natha’s employment (other than for Cause), Jones Soda shall pay to
Natha an amount equal to the Separation Benefit subject to deductions and to be
paid within the time period set forth in Section 8(a) above, and conditioned
upon delivery of a signed Release to Jones Soda. 

(iii) If the notice of termination (other than for Cause) occurs during the
Window but prior to the Change in Control, the Separation Benefit shall be
reduced by the sum of any severance payments previously received by Natha (or to
be received by Natha upon the Change in Control) from Jones Soda (but not below
zero).

(iv) In the event Natha’s employment is terminated during the Window (other than
for Cause), he shall also be entitled to payment for outplacement and job search
costs in the amount of Ten Thousand Dollars ($10,000).

f. Death. This Agreement, Natha’s employment hereunder, and Jones Soda’s
obligations hereunder shall terminate forthwith upon the death of Natha and
Jones Soda shall have no further obligation to pay compensation to Natha or
Natha’s estate, successors or beneficiaries under this Agreement or otherwise
other than to pay Natha’s Base Salary through the date of death and payment of
benefits otherwise available to deceased employees under Jones Soda’s written
policies.

g. Disability. If Natha shall fail or be unable to perform the services required
under this Agreement, with or without reasonable accommodation, because of any
physical or mental disability, as determined by the Board in its reasonable
discretion, and such failure or inability shall continue for four consecutive
months or for a total of one hundred twenty (120) days during any consecutive
twelve (12) month period, Jones Soda shall have the right to terminate this
Agreement thirty (30) days after delivering written notice of such termination
to Natha and Jones Soda shall have no obligation to pay compensation to Natha
under this Agreement or otherwise; provided, however, that Natha shall continue
to receive his Base Salary to the date of termination, and shall be entitled to
the benefits under any applicable disability plan of Jones Soda then in effect.

9. Trade Secrets and Confidential Information.

a. Natha agrees that both during and after the Term of the Agreement he will
keep confidential and not disclose or use confidential information relating to
Jones Soda’s customers, personnel, designs, pricing, sourcing, manufacturing and
distribution policies, methods of doing business, sales volume information,
business prospects or plans, financial information, or any other proprietary
information which is not otherwise available to the general public, including,
but not limited to, information covered under the Uniform Trade Secrets Act, RCW
19.108 et. seq. (collectively, “Confidential Information”), except in
furtherance of the interests of Jones Soda.

b. Natha acknowledges that Jones Soda’s business and future success depend upon
the preservation of the Confidential Information of Jones Soda, its
subsidiaries, and their suppliers and customers (collectively, “Confidential
Parties”). Accordingly, the Confidential Information shall also include, without
limitation, the Confidential Parties’ existing and to-be-developed or acquired
product designs, new product plans or ideas, market surveys, the identities of
past, present or potential customers, business and financial information,
pricing methods or data, terms of contracts with present or past customers,
proposals or bids, marketing plans, personnel information, procedural and
technical manuals and practices, servicing routines, and parts and supplier
lists, and any other sorts of items or information of the Confidential Parties
which are not generally known to the public at large. Natha agrees to protect
and to preserve as confidential during and after the Term all of the
Confidential Information at any time known to Natha or in his possession or
control (whether wholly or partially developed by Natha or provided to Natha,
and whether embodied in any tangible medium or merely remembered).

c. Natha shall neither use nor allow any other person to use any of the
Confidential Information in any way, except for the benefit of Jones Soda. All
material containing or disclosing any portion of the Confidential Information
shall be and remain the property of Jones Soda, and shall be returned to Jones
Soda upon the termination of Natha’s employment or at the earlier request of the
Board of Directors. At such time, Natha shall also assemble all materials in his
possession or control that contain any Confidential Information, and promptly
deliver such items to Jones Soda.

d. The obligations set forth in this Section 9 shall survive the termination of
this Agreement.

e. Nothing in this Agreement prohibits Natha from providing truthful testimony
to governmental, regulatory or selfregulatory authorities.

10. Intellectual Property.

a. All ownership, copyright, patent, trade secrets and other rights in all
works, designs, inventions, ideas, manuals, improvements, discoveries,
processes, customer lists or other properties (the “Intellectual Properties”)
made or conceived by Natha during the Term and in connection with Natha’s
employment with Jones Soda shall be the right and property solely of Jones Soda,
whether developed independently by Natha or jointly with others, and whether or
not developed or conceived during regular working hours or at Jones Soda’s
facilities, and whether or not Jones Soda uses, registers, or markets the same.

b. If and to the extent that Natha makes use, in the course of his employment,
of any items or Intellectual Properties previously developed by Natha or
developed by Natha outside the scope of this Agreement, Natha hereby grants
Jones a nonexclusive, royalty-free, perpetual, irrevocable, worldwide license
(with right to sublicense) to make, use, sell, copy, distribute, modify, and
otherwise to practice and exploit any and all such items and Intellectual
Properties.

c. In accordance with Jones Soda’s policy and Washington law, this section does
not apply to, and Natha has no obligation to assign to Jones Soda, any invention
for which no Jones Soda trade secrets and no equipment, supplies or facilities
of Jones Soda were used and which was developed entirely on Natha’s own time,
unless (i) the invention relates directly to the business of Jones Soda;
(ii) the invention relates to Jones Soda’s actual or demonstrably anticipated
research or development; or (iii) the invention results from any work performed
by Natha for Jones Soda.

d. Natha will assist Jones Soda as reasonably requested during and after the
term of his employment to further evidence and perfect, and to enforce, Jones
Soda’s rights in and ownership of the Intellectual Properties covered hereby,
including without limitation, the execution of additional instruments of
conveyance and assisting Jones Soda with applications for patents or copyright
or other registrations.

e. Natha warrants that to the best of his knowledge any and all items,
technology and Intellectual Properties of any nature developed or provided by
him under this Agreement and in any way for or related to Jones Soda will be
original to Natha and will not, as provided to Jones Soda or when used and
exploited by Jones Soda and its contractors and customers and its and their
successors and assigns, infringe in any respect on the rights or property of any
third party. Natha will not, without prior written authorization by the Board,
use any equipment, supplies, facilities or proprietary information of any other
party.

11. Authority and Non-Infringement. Natha warrants that he is fully authorized
to enter into employment with Jones Soda and to perform under this Agreement,
without conflicting with any other commitments, understandings, agreements or
duties, whether to prior employers or otherwise. Natha agrees to indemnify Jones
Soda for all losses, claims and expenses (including reasonable attorneys’ fees)
arising from claims brought against Jones Soda as a result of any breach by
Natha of this Section 11.

12. Nonsolicitation and Non-Hire.

a. During the Term of this Agreement and for a period of twelve (12) months
following the termination of Natha’s employment with Jones Soda for any reason,
Natha will not:  (i) directly or indirectly solicit or accept business from any
actual or identified potential customer of Jones Soda or its affiliates or
subsidiaries which might reasonably be foreseen to decrease such customer’s
likelihood of transacting future business with Jones Soda in a volume consistent
with its historical practices or reasonably anticipated future volume; or
(ii) directly or indirectly attempt to entice away from Jones Soda or its
affiliates or subsidiaries any actual or identified potential customer of Jones
Soda or its affiliates or subsidiaries, nor will Natha assist others in doing
so. Natha further agrees that during the Term of this Agreement and for a period
of twelve (12) months following termination of his employment with Jones Soda
for any reason, he will not induce or attempt to induce any customer, supplier,
licensee, shareholder, investor, or business relation of Jones Soda to sever or
diminish its relationship with Jones Soda, or refrain from doing business with
Jones Soda, its affiliates, subsidiaries, distributors, or licensees or in any
way interfere with the relationship between Jones Soda and any customer,
supplier, distributor, licensee, shareholder, investor or business relation of
Jones Soda.

b. During the Term of this Agreement and for a period of twelve (12) months
following the termination of his employment with Jones Soda for any reason,
Natha will not, directly or indirectly, for himself or any other person or
entity; (i) induce or attempt to induce any employee, consultant, independent
sales representative or independent contractor of Jones Soda to leave the employ
of or terminate his, her or its contract or relationship with Jones Soda;
(ii) in any way interfere with the relationship between Jones Soda and any
employee, consultant, independent sales representative or independent contractor
of Jones Soda; or (iii) employ, or otherwise engage as an employee, consultant,
independent sales representative or independent contractor, or otherwise, any
individual serving as an employee, consultant, independent sales representative
or independent contractor of Jones Soda or its affiliates or subsidiaries during
the two-year period prior to the effective date of Natha’s termination for any
reason.

c. All references to “termination” in this Section 12 shall be deemed to include
resignation or any other cessation of employment, with or without Cause or Good
Reason.

13. Remedies. Natha acknowledges that any breach by him of the provisions of
Sections 9, 10, 11 or 12 may cause damage to Jones Soda that is wholly or partly
irreparable and not fully compensable by damages. Natha hereby agrees that such
obligations may be enforced by injunctive relief and other appropriate remedies,
without limiting any other remedies available to Jones Soda. The remedies
available to Jones Soda for violations of Sections 9, 10, 11 and 12 are
cumulative and not alternative.

14. Amendment; Waivers. This Agreement may be amended only by a written
instrument signed by both parties. No breach of any agreement, warranty or
representation shall be deemed waived unless expressly waived in writing and
signed by the party who might assert such breach. No failure or delay by either
party in exercising any right under this Agreement shall operate as a waiver of
such right nor shall any single or partial exercise of any right preclude any
other or further exercise of such right or the exercise of any other right.

15. Assignment Prohibited. Natha may not assign any of his rights nor delegate
any of his duties hereunder. Jones Soda may assign this Agreement and delegate
its duties hereunder in connection with any merger, consolidation, or sale of
assets, or to any of its affiliates or subsidiaries at any time owned by, or
under common ownership with, Jones Soda, provided that any such successor or
assignee expressly assumes in writing Jones Soda’s obligations hereunder.

16. Governing Law. This Agreement, including all matters of construction,
validity and performance, shall be governed by, and construed and enforced in
accordance with, the laws of the State of Washington without regard to its
choice of law provisions.

17. Arbitration. All disputes and controversies of every kind between the
parties hereto arising out of or in connection with this Agreement and their
employment relationship shall be submitted to binding arbitration. The
arbitrator shall be appointed by an arbitrator agreed upon by the parties, or if
the parties cannot agree upon an arbitration service, by Judicial Dispute
Resolution of Seattle, Washington. The arbitration shall take place in King
County, Washington. The determination made by the arbitrator shall be final and
binding upon the parties hereto, subject only to the right to appeal such
decision to the Superior Court on any basis authorized by the Federal
Arbitration Act. The arbitrator’s award may be filed with any court of competent
jurisdiction.

18. Notices. All notices and other communications called for or required by this
Agreement shall be in writing to the parties at their respective addresses
stated below, or to such other address as a party may subsequently specify and
shall be deemed to have been received (i) upon delivery in person, (ii) upon the
passage of seventy-two hours following post by the first class registered or
certified mail, return receipt requested, with postage prepaid, (iii) upon
passage of twenty-four hours following post by overnight receipted courier
service, or (iv) upon transmittal by confirmed facsimile provided that if sent
by facsimile a copy of such notice shall be concurrently sent by U.S. certified
mail, return receipt requested and postage prepaid, with an indication that the
original was sent facsimile and the date of its transmittal.



      To Jones Soda: Jones Soda Co.

     
234 Ninth Avenue N.
Seattle, Washington 98109
Attn: Chairman of the Board
With a copy to:
 


Jones Soda Co.

         
234 Ninth Avenue N. Seattle, Washington 98109 Attn: Human Resources To Natha:
    —  

     

     .

19. Savings Clause. If any provision of this Agreement, is held to be invalid or
unenforceable to any extent in any context, it shall nevertheless be enforced to
the fullest extent allowed by law in that and other contexts, and the validity
and force of the remainder of this Agreement shall not be affected thereby.

20. Counterparts. This Agreement may be signed in several counterparts, each of
which shall be an original, but all of which together shall constitute the same
instrument.

21. Complete Agreement. This Agreement comprises the entire agreement between
the parties. It supersedes and merges within it all prior agreements,
discussions or understandings between the parties, whether written or oral,
express or implied. In interpreting and construing this Agreement, the fact that
any particular party may have drafted this Agreement or any provision hereof
shall not be given any weight or relevance.

22. No Duty to Mitigate. Natha shall not be required to mitigate the amount of
any payment made or benefit provided under the terms of this Agreement.

23. Costs and Expenses of Enforcement. If any legal action or arbitration is
brought to interpret or enforce any term or provision of this Agreement, then,
subject to applicable law, the prevailing party shall, in addition to any other
relief to which such party may be entitled, be awarded against the
non-prevailing party, his or its attorney’s fees and costs reasonably and
actually incurred.

24. Survival. Sections 9, 10, 12, and 17 shall survive termination or expiration
of this Agreement; notwithstanding the foregoing, all other provisions that by
their content are intended to survive the performance, termination, expiration
or cancellation of Agreement shall also survive.

25. By his signature below, Natha acknowledges that he has read and understood
this Agreement, that its terms have been fully and fairly negotiated between
himself and Jones Soda, that he has had the opportunity to seek independent
legal advice and has obtained such independent legal advice about the terms and
conditions of this Agreement as he sees fit, and that he signs it and accepts
its terms, covenants and restrictions voluntarily.

Executed by the parties as of the date first written above.

         
JONES SODA CO.
      EMPLOYEE
 
       
 
       
 
       
 
     

 
       
By Peter van Stolk
       Hassan Natha
 
       
Its Chairman
       
 
       
 
       

1

EXHIBIT A
 
RELEASE

This RELEASE (the “Release”), dated as of      , 20     is made by and between
      (“Employee”) and Jones Soda Co., a Washington corporation (“Company”)

NOW, THEREFORE, in consideration of the mutual covenants and benefits set forth
herein, the Parties do hereby agree as follows:

1. Waiver and Release. On behalf of Employee and Employee’s marital community,
heirs, executors, administrators and assigns, Employee expressly waives,
releases, discharges and acquits any and all claims, whether known or unknown,
against the Company and its affiliates, related entities, successors and
assigns, stockholders, officers and directors, attorneys and agents
(collectively “Released Parties”) that arise from or relate in any way to
Employee’s employment with, or termination or separation from the Company
(“Released Claims”). Released Claims include all claims (including claims to
attorneys’ fees), damages, causes of action, and disputes of any kind
whatsoever, including, without limitation, all claims for wages, benefits, and
damages arising out of any: contracts, express or implied; tort, including
defamation or disparagement; discrimination; harassment; wrongful termination;
any federal, state, local or other governmental statute or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964, as amended; the
Fair Labor Standards Act, the Employee Retirement Income Security Act of 1974
(“ERISA”); the Age Discrimination in Employment Act, as amended (“ADEA”); or any
other legal limitation on or condition of the employment relationship or
termination of the same. Employee also covenants and promises never to file,
press or join in any complaint or lawsuit based on any Released Claim and agrees
that any such claim, if filed by Employee, shall be dismissed, except that this
covenant and promise does not apply to any claim of Employee challenging the
validity of this waiver and release in connection with claims arising under the
federal ADEA. Employee represents and warrants that Employee is the sole owner
of all Released Claims and has not assigned, transferred, or otherwise disposed
of Employee’s right or interest in those matters. Notwithstanding the foregoing,
Released Claims do not include (but the Company shall have the right to dispute)
claims arising under this Release, claims to vested benefits under ERISA and
under the Company’s benefit plans applicable generally to the Company’s
employees, workers’ compensation claims, claims by Employee challenging the
validity of this waiver and release in connection with claims arising under the
ADEA, claims for accrued but unpaid salary payments or any other claims that may
not be released under this Release in accordance with applicable law. Employee
represents and warrants to the Company that he has no knowledge of any facts
that have not been disclosed to the Company that would give rise to any claims
by any other party against the Company or any other released party.

2. Revocation Period and Effective Date Under ADEA. Employee acknowledges and
agrees that Employee has at least twenty-one (21) days within which to consider
this Release, although Employee may accept the terms of this Release at any time
within such twenty-one (21) days, and Employee acknowledges that changes since
receipt by Employee, if any, have not been material. Employee has a period of
seven (7) days from the date upon which Employee delivers the signed Release to
the Company to revoke Employee’s acceptance. This Release shall become effective
on the eighth day after the day that Employee delivers the executed Release to
the Company, provided that this Release has not been rescinded or revoked prior
to such eighth day (“Effective Date”). This Release may not be accepted prior to
the date of Employee’s termination.

3. Entire Agreement. This Release sets forth the entire agreement and
understanding of the parties relating to the subject matter herein, supersedes
any prior agreement, and merges all prior discussions between them.
Notwithstanding the foregoing, those provisions of Employee’s employment
agreement that survive termination of Employee’s employment shall not be
affected hereby.

4. Knowing and Voluntary Agreement. Employee hereby warrants and represents that
(1) Employee has carefully read this Release and finds that it is written in a
manner that Employee understands; (2) Employee knows the contents hereof;
(3) Employee was advised by the Company to consult with his personal attorney
regarding the Release and has done so or knowingly and voluntarily waived the
right to do so; (4) Employee understands that Employee is giving up all claims,
damages, and disputes that have arisen before the date of this Release,
including claims under the ADEA and other statutes, that may have arisen before
the Effective Date, excluding claims by Employee challenging the validity of the
waiver and release in this Release in connection with claims arising under the
ADEA, as described in Section 1 and except as otherwise provided herein;
(5) Employee has had sufficient time to review and analyze this entire Release;
(6) Employee did not rely upon any representation or statement concerning the
subject matter of this Release, except as expressly stated in the Release;
(7) Employee understands the Release’s final and binding effect; (8) Employee
was given at least twenty-one (21) days to consider this Release before signing
it, except for changes made during the 21 day period that the parties agree were
not material and that did not restart the running of the 21 day period;
(9) Employee has had seven (7) days to revoke this Release after signing and
submitting it; (10) Employee’s covenants and waiver and release under this
Release are supported by consideration; and (11) Employee has signed the Release
as Employee’s free and voluntary act.

5. Miscellaneous Provisions.

(a) Amendments and Waivers. Any term of this Release may be amended or waived
only with the written consent of the parties. The failure by either party to
enforce any rights under this Release shall not be construed as a waiver of any
rights of such party.

(b) Notices. Any notice required or permitted by this Release shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by a nationally-recognized delivery service, or 48 hours after being
deposited in the U.S. mail as certified or registered mail with postage prepaid,
if such notice is addressed to the party to be notified at such party’s address
as set forth below or as subsequently modified by written notice.

(c) Choice of Law; Forum. The validity, interpretation, construction and
performance of this Release shall be governed by the laws of the State of
Washington, without giving effect to the principles of conflict of laws. Any
action with respect to this Release shall be brought in any court with
jurisdiction sitting in Seattle, Washington.

(d) Severability. If one or more provisions of this Release are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then a court or
arbitrator shall interpret such provision in a way that renders such provision
lawful and the Release shall be enforced with such interpretation. If no such
interpretation is possible, then (i) such provision shall be excluded from this
Release, (ii) the balance of the Release shall be interpreted as if such
provision were so excluded and (iii) the balance of the Release shall be
enforceable in accordance with its terms, provided, however that Section 1 shall
not be severed from the Release.

(e) Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(f) No admission. Nothing in this Release is intended as or should be construed
as an admission of liability by any party.

[No further text; signature page follows]

2

In witness whereof the parties hereby execute this Release as of the date first
above written.

JONES SODA CO.

Signature:

Printed Name:

Title:

EMPLOYEE

3